        Case 1:18-cv-02245-SAG Document 32-3 Filed 07/15/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND



WILLIAM ADAMS,                                *
       Plaintiff,                             *
v.                                            *       Case No.: 1: 18-cv-0224S GLR

JOHN SOKOL, et af.                            *
       Defendants.                            *
*       *      *       *       *       *      *       *      *       *      *      *      *
            DEFENDANT'S RULE 26(a)(2) EXPERT WITNESS DESIGNATION

       Defendant, by his attorneys, hereby designates the following experts pursuant to the

Court's amended scheduling order and Rule 26(a)(2), Fed. Rules of Civil Procedure.

I.     Captain Richard DiNapoli

       Captain DiNapoli is a graduate of the United States Merchant Marine Academy and holds

a Coast Guard issued license as Master and First-Class Pilot for vessels of any size. He has

extensive first-hand knowledge and experience, especially within the tuglbarge industry, of marine

transpOltation operations in ocean, coastal and inland waters. On the basis of his training and

experience, he is a recognized expelt in marine transportation operations, including nautical

sciences such as navigation, piloting, seamanship, shiphandling, rules of the road, meteorology,

vessel stability and cargo handling.

       Captain DiNapoli is expected to testify concerning the navigation and management of the

vessels involved in the incident of July, 2015. His opinions will be based on his review of

infOlmation conceming the incident received from the U.S. Coast Guard, including infOlmation

contained in the Coast Guard repOlt of the investigation of the incident.
        Case 1:18-cv-02245-SAG Document 32-3 Filed 07/15/19 Page 2 of 4



2.      Philip L. Schneider, M.D.

        Dr. Schneider is a medical expeli in the field or orthopedic medicine. He is a board

certified orthopedic surgeon with Montgomery Orthopedics, P.A. His full CV is attached as

Exhibit 1 and his fee schedule is attached as Exhibit 2.

       Dr. Schneider is expected to testify conceming the nature and extent of any injuries

allegedly suffered by the Plaintiff as a result of the incident. His opinions will be based on his

review of medical records received £i'om treating physicians before and after the incident, as well

as an examination of the Plaintiff. As no repmi has been received £i'om the Plaintiff s mihopedic

expeli, Dr. Collier, and no specific opinion or opinions have been provided by Dr. Collier, the

Defendant reserves the right to provide a report by Dr. Schneider setting out his opinions when the

Plaintiff has provided a report of Dr. Collier's opinions.

3.     Michael K. Spodak, M.D., P.A.

       Dr. Spodak is a medical expeli in the field of psychiatry. He is board certified by the

American Board of Psychiatry and Neurology, and maintains a private practice in psychiatry in

Towson, Maryland. His full CV is attached as Exhibit 3 and his fee schedule is attached as Exhibit

4.

       Dr. Spodak is expected to testify conceming the alleged psychological injuries claimed by

the Plaintiff in this action, as well as the Plaintiffs pre-existing psychological condition. His

opinions will be based on a review of the Plaintiff s medical and other records as well as an

examination of the Plaintiff. As no report has been received from the Plaintiffs psychiatric expert,

Dr. Siebert, the Defendant reserves the right to provide a repmi by Dr. Spodak setting out his

opinions when the Plaintiff has provided a repmi of Dr. Siebeli's opinions.

       Defendant reserves the right to elicit expeli opinions from any experts called by any other
        Case 1:18-cv-02245-SAG Document 32-3 Filed 07/15/19 Page 3 of 4



party to this lawsuit and/or to rely on the expert opinions provided by any expeli called by any

other pmiy to this lawsuit.

        Defendant reserves the right to supplement, reVIse, or modify his Expert Witness

Designation including, but not necessm'i!y limited to, the identification of additional or new

expelis, based on the production of new evidence, which includes deposition testimony £i'om any

expelis identified by Plaintiff, any treating doctors, the additional productions of medical records

£i'om the Mayo Clinic and other treating facilities, and any medical examinations of the Plaintiff.

       At this time, the identified experts will testify to their findings, but have not produced a

written repOli, because no Rule 26 repOlis have been provided by the Plaintiff.

       If and when additional or different opinions are provided by Plaintiffs experts and/or those

opinions are supplemented, amplified, or modified, Defendant further reserves his right to

supplement, revise, or modify his Expert Witness Designations, including the identification of

additional experts.

       If and when any other party identifies additional experts, Defendant fmiher reserves his

right to supplement, revise, or modify his Expert Witness Designations, including the identification

of additional expelis.

                                              Respectfully Submitted,


                                                    lsi Robert P. O'Brien
                                             Robert P. O'Brien, Esq. (#00003)
                                             Bryant S. Green, Esq. (#19752)
                                             NILES, BARTON & WILMER, LLP
                                             111 S. Calveli Street, Suite 1400
                                             Baltimore, Maryland 21202
                                             (410) 783-6300 (t)
                                             (410-783-6363 (f)
                                             rpobrien@nilesbarton.com
                                             bsgreen@nilesbmion.com
                                             Attorneys for Co-Defendant, John Sokol
          Case 1:18-cv-02245-SAG Document 32-3 Filed 07/15/19 Page 4 of 4




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 10th day of June, 2019, a copy of the foregoing Expeli

Witness Designation was sent via electronic mail to the following:

         Eugene E. Samarin, Esq.
         Todd D. Lochner, Esq.
         Lochner Law Firm, P.C.
         91 Main Street, 4th Floor
         Annapolis, Maryland 21401
         (410) 783-6300
         Esamarin@boatinglaw.com
         Tlochner@boatinglaw.com

         Counsel for Plaintiff



                                                    lsi Robert P. O'Brien


4812-6717-2505. v. 1
